IN THE SUPREME COURT OF THE STATE OF DELAWARE

JACK W. LAWSON and MARY                §
ANN LAWSON,                            §      No. 376, 2014
                                       §
      Plaintiffs Below,                §      Court Below: Superior Court
      Appellants,                      §      of the State of Delaware in and
                                       §      for New Castle County
      v.                               §
                                       §      C.A. No. N14C-01-020
SHAILEN P. BHATT,                      §
                                       §
      Defendant Below,                 §
      Appellee.                        §

                          Submitted: July 18, 2014
                          Decided:   July 31, 2014

Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                 ORDER

      This 31st day of July 2014, upon consideration of the notice and

supplemental notice of interlocutory appeal, it appears to the Court that:

      (1)    On January 14, 2014, the plaintiffs/appellants, Jack W. Lawson

and Mary Ann Lawson (hereinafter “the Lawsons”), filed a two-count

amended complaint in the Superior Court.            On February 20, 2014,

defendant/appellee Shailen P. Bhatt, Secretary of the Delaware Department

of Transportation, (hereinafter “Bhatt”) moved to dismiss or, in the

alternative, to stay Count II of the complaint. By order dated June 11, 2014,
the Superior Court denied Bhatt’s motion to dismiss and granted the

alternative motion to stay Count II.1

          (2)    The Lawsons have petitioned this Court under Supreme Court

Rule 42 to accept an interlocutory appeal from the Superior Court’s order of

June 11, 2014. By order dated July 14, 2014, the Superior Court denied the

Lawsons’ application for certification of the interlocutory appeal.2

          (3)    Applications for interlocutory review are addressed to the

sound discretion of this Court and are granted only in exceptional

circumstances.3 In this case, the Court has examined the Superior Court’s

June 11, 2014 order according to the criteria set forth in Rule 42 and has

concluded that exceptional circumstances meriting interlocutory review do

not exist in this case.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the

interlocutory appeal is REFUSED.

                                             BY THE COURT:

                                             /s/ Randy J. Holland
                                             Justice




1
    Lawson v. State, 2014 WL 2599952 (Del. Super. June 11, 2014).
2
    Lawson v. State, 2014 WL 3530835 (Del. Super. July 14, 2014).
3
    Del. Supr. Ct. R. 42(b).
                                            2